ACCEPTED
                                                                          14-14-00885-CR
                                                            FOURTEENTH COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                     1/16/2015 3:48:02 PM
                                                                      CHRISTOPHER PRINE
                        NO. 14-14-00885-CR                                         CLERK


                    IN THE COURT OF APPEALS
             FOR THE FOURTEENTH DISTRICT OF TEXAS         FILED IN
                                                   14th COURT OF APPEALS
                           AT HOUSTON                 HOUSTON, TEXAS
                                                   1/16/2015 3:48:02 PM
                                                   CHRISTOPHER A. PRINE
                                                            Clerk



LUTHER KARL FERGUSON,
 Appellant                       §
                                 §
vs.                              §
                                 §
THE STATE OF TEXAS, Appellee     §



          MOTION FOR EXTENSION OF TIME TO FILE BRIEF

               ON APPEAL FROM CAUSE NO. 1423099

      IN THE 183rd DISTRICT COURT OF HARRIS COUNTY, TEXAS




                               Thomas J. Lewis
                               State Bar No. 12308540
                               1601 Washington Ave.
                               Houston, Texas 77007
                               Phone: (713) 256-6779
                               Fax:     (713) 861-2951
                               E-Mail: tjlaw2@comcast.net
                               ATTORNEY FOR APPELLANT
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:



        COMES NOW LUTHER KARL FERGUSON, APPELLANT, and moves the
Court to extend the time for filing a brief herein, and in support thereof would show

as follows:
                                           I.
        Appellant was convicted of the offense of Burglary of a Habitation with Intent

to Commit Theft and sentenced on October 20, 2014 to a term of 45 years in prison.


                                          II.
        The brief herein is due on January 14, 2015. Appellant’s counsel is a sole

practitioner and is currently preparing briefs on two other cases. Appellant’s counsel

is also preparing for three felony jury trials in the months of January and February,

2015.
                                          III.

        Appellant counsel requests an extension of 60 days, making the brief due on

March 12, 2015, so the Appellant may receive effective assistance of counsel.
        WHEREFORE, PREMISES CONSIDERED, Defendant prays this Court to
grant this Motion and extend the time for the filing of a brief herein.

                                        Respectfully submitted,


                                        Thomas J. Lewis
                                        State Bar No. 12308540
                                        1602 Washington Ave.
                                        Houston, Texas 77007
                                        Phone:       (713) 256-6779
                                        Fax:         (713) 861-2951
                                        E-Mail: tjlaw2@comcast.net
                                        ATTORNEY FOR APPELLANT
                          CERTIFICATE OF SERVICE

      I the undersigned attorney certify that a true copy of the foregoing was served
on the District Attorney of Harris County, Texas, by e-mail delivery to
Curry_Alan@dao.hctx.net on this the 15th day of January , 2015.




                                                                  ______________

                                                                   Thomas J. Lewis